Citation Nr: 1146200	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-46 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy.  

2.  Entitlement to an initial compensable rating for the service-connected status post ring finger injury and scar, right hand, to include whether referral for an extra-schedular evaluation is warranted and to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.  In that decision, the RO granted service connection for status post ring finger injury and scar, right hand, and assigned an initial noncompensable (0 percent) disability evaluation, effective from December 12, 2006.  The RO also denied a claim of entitlement to service connection for cardiomyopathy, claimed as cardiac problems.  

In July 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The issue of entitlement to an initial compensable rating for the service-connected status post ring finger injury and scar, right hand, to include whether referral for an extra-schedular evaluation is warranted and to include entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

Claimed cardiac problems, diagnosed as cardiomyopathy, are not related to service, nor is there evidence of cardiovascular-renal disease, to a compensable degree, within the first post-service year.  


CONCLUSION OF LAW

Cardiomyopathy was not incurred on or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated June 2007.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim for cardiac problems, and the relative duties of VA and the claimant to obtain evidence.  The letter also notified the Veteran as to how effective dates and initial ratings are assigned for all grants of service connection pursuant to the holding in Dingess.  

The Veteran responded to RO's letter in June 2007.  He checked a box on a response form indicating that he had no additional evidence to submit to substantiate his claim.  He also reported that he had no private medical treatment records other than those he had already submitted, and he had no VA treatment at a VA facility.

The Veteran was not afforded a VA examination in conjunction with his claim of service connection for a heart disability.  This is because the service treatment records show no evidence of any heart disability, there is no evidence of continuity of symptoms since service, and the Veteran has provided no competent evidence of a possible relationship between any current heart disability and service.  Thus, the threshold requirements that warrant a VA examination in conjunction with service connection claims are not met in this case.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran is competent to report that his doctors told him that he had a heart condition in service, this alone, does not trigger VA's requirement to afford him a VA examination.  For the foregoing reasons, a VA examination is not necessary with respect to this claim.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Finally, at the July 2011 video conference, the Veteran and the undersigned agreed that the Veteran would submit additional medical evidence directly to the Board with a waiver of review by the RO.  There was an extensive discussion and explanation between the Veteran, his accredited representative, and the undersigned regarding the waiver process as well the Veteran's right not to waive, and what this would entail.  In response, the Veteran specifically testified that he would let the records go straight to the Judge (as opposed to having the claim remanded to have the new records reviewed by the RO in the first instance.)  Although the Veteran's representative indicated that they would also follow up with a written waiver, the newly submitted evidence was not accompanied by a written waiver.  However, the evidence did contain the following correspondence from the Veteran dated in August 2011:  "I recently had an appeal hearing.  I am submitting the medical records requested by the hearing officer."  This correspondence, along with the oral waiver on the record of review by the RO of this evidence is enough to show that the Veteran did, in fact, intend to have the Board review the newly submitted evidence in the first instance.  

Moreover, the evidence submitted after the hearing does not materially affect the outcome of this claim, because it is either not relevant to the issue of service connection for a heart disability; or, it is essentially duplicative of evidence already in the file.  Thus, the Board may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Service Connection

The Veteran seeks service connection for cardiomyopathy, claimed as cardiac problems.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arteriosclerosis, for example, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

The Veteran seeks service connection for a heart disability.  At his video conference in July 2011, the Veteran testified that he did not realize he had a heart problem until he had surgery on his hand in service.  He testified that at the time of the in-service hand surgery, he heard the surgeon talking about some heart problem, but he never followed up on it in service; and, the doctors never explained it to him or discussed it with him after the surgery.  The Veteran also testified that he did not notice any problems with his heart, or have symptoms associated with his heart, during service, and did not receive treatment for heart problems until at least 5 or 6 years following discharge from service.  The Veteran further testified that his private doctor eventually explained that he had an irregular heart beat and he was placed on medication.  He testified that he has never sought VA treatment for a heart disability.  

The Veteran's service treatment records (STRs) are negative for complaints, findings or a diagnosis of any heart-related issues.  There are numerous entries in the STRs referable to the Veteran's in-service right ring finger injury and subsequent Veteran's surgical procedure to repair the ruptured tendon in November 1970.  Likewise, there are several entries noting follow-up visits after the surgery, and at no point was any heart problem or heart defect noted in these records.  

An August 1971 entry notes that the Veteran incurred an "injury to chest" two hours previously.  Physical examination was negative and x-rays were negative.  No other details were provided regarding the "chest injury" and no follow up was indicated or noted in the records.  A December 1971 chest x-ray, taken in conjunction with a discharge physical examination, was normal, with no significant abnormalities noted.  The Veteran reported on his December 1971 Report of Medical Examination at discharge that he was in good health.  The Veteran did not report chest pain or other symptoms relative to the heart, and none were noted.  Clinical evaluation of the heart was normal.  

Post service evidence includes private treatment records from the Veteran's current private primary care physician, Dr. P.S.  A  June 2005 echocardiogram revealed normal left ventricular ejection fraction, left ventricular diastolic dysfunction; and mild to moderate aortic regurgitation.  There was no valvular stenosis identified.  The report also noted that the prominent basal portion of the left ventricular septum was not causing any left ventricular outflow tract obstruction.  A June 2005 carotid Doppler revealed that no hemodynamically significant stenotic lesion was seen.  In April 2007, Dr. P.S. noted that the Veteran's lipids were still high and his triglycerides were still abnormal.  In July 2007, the impression was cardiomyopathy.  On physical examination, the lungs, heart, and abdomen were normal.  These records also showed cardiomegaly.

The Veteran's claim of service connection for a heart disability was denied by a rating decision dated in December 2007.  The RO explained that the evidence of record did not show that any heart disability existed during service or for many years following discharge from service, and that the evidence of record did not provide a link between the Veteran's current heart condition and service.  

In his January 2008 NOD, the Veteran reported that after his in-service hand surgery, he was informed that there were some cardiac issues that developed during the surgery.  

After the Veteran's hearing in July 2011, wherein he testified that his heart problems had their onset during service, the Veteran submitted a statement from his private doctor regarding the current status of his heart condition.  In August 2011, the Veteran's doctor, P.S. wrote that the Veteran suffered from aortic insufficiency, arterial hypertension, diabetes mellitus and diastolic dysfunction.  Dr. P.S. attached a list of the Veteran's medications, which included amlodipine, Benicar HCT, carvedilol, metformin, simvastatin, and Trilipix.  

In sum, the Veteran is certainly competent to state what his doctors told him after his hand surgery in service; however, his statement that he was informed that "there were some cardiac issues that developed during the surgery" does not necessarily mean that the Veteran had a chronic cardiac disability or developed any such disability at that time.  The Veteran does not provide any further details as to what type of "issues" he had, and admits in his video conference that the doctors did not actually tell him, specifically, that he had a heart disability.  He clarified that he merely overheard the doctors talking about some heart problem.  

The Veteran's allegation that he developed a heart disability during surgery in service is not competent.  The Veteran as a lay person is not competent to diagnose a heart disability and provide an etiological opinion for the heart disability.  These are matters that are beyond the observations that a lay person is competent to provide.  There is no evidence of any surgical complication with regard to the heart and there are no STRs showing any heart problems.  Certainly he is competent to report what his doctors told him, but admittedly, his doctors did not tell him that he had a chronic cardiac disability.  He merely overhead them discussing some type of cardiac issue, which, given the fact that his heart was assessed as normal upon separation, is not shown by the evidence to be chronic in nature.  Significantly, the Veteran did not report that he had symptoms of a heart disability during service, or within the first post service year.  Moreover, the current evidence of record, which shows that the Veteran is treated for cardiac conditions by a private doctor, does not suggest that any such conditions had their onset during service, or are otherwise related to an event in service.  Although the Veteran may certainly have heard his doctors discussing something related to his heart after surgery, no chronic heart disability was noted in service or for many years following discharge from service.  

There is no medical evidence of record to provide a nexus between the Veteran's current heart condition and his active service.  Absent evidence of a chronic disability in service; and, absent a lack of continuity of symptoms during service and for several years following service; and, absent a competent link between any current heart condition and service, this claim has no merit.  The Veteran's statements that his doctors were discussing some heart condition after his surgery are deemed credible, competent and probative but they are outweighed by the separation examination report which found that the heart was normal, by the absence of evidence for years after service of a heart disability, and the lack of symptomatology in service and for years thereafter.  The Board finds highly probative, competent and credible the separation examination report as his heart was assessed at that time and was found to be normal.  

In sum, the competent, credible and most probative evidence does not establish that the Veteran's current cardiomyopathy is, in any way, related to any injury or incident of service, or that it was first manifest during service or within a year after service separation.  Accordingly, the Veteran's claim for service connection is denied.

The doctrine of reasonable doubt has been considered, but the record does not provide an approximate balance of negative and positive evidence on the merits.  No reasonable basis has been identified for granting service connection for cardiomyopathy.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for cardiomyopathy is denied.  


REMAND

The Veteran seeks a compensable rating for the service-connected status post ring finger injury and scar, right hand (right ring finger injury), to include consideration of an extraschedular rating and entitlement to a TDIU.  

The last examination of record was conducted in November 2007, over 4 years ago, and the Veteran testified at his video conference that his symptoms have worsened.  The Veteran testified that he cannot straighten the finger out, he has lost grip strength, and has ankylosis of the finger.  The Veteran also testified that he has a circulation problem with the finger and it turns white and becomes painful.  

Additionally, the Veteran testified that he is not able to work because of the decreased ability to use his right (dominant) hand.  

As the Veteran's testimony indicates there may have been a material change in the condition since the last VA examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his right ring finger disability, to include whether it renders him unemployable.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The STRs show that the Veteran incurred a fairly significant tendon injury which required surgery in November 1971.  In conjunction with this claim, no medical professional has examined the Veteran to determine whether there is any neurological impairment as a result of the injury and subsequent corrective surgery.  Because the Veteran is complaining of circulation problems and pain in that area, he should be provided with a neurological workup and any other type of assessment warranted to determine if he has additional disability.  

Additionally, the Veteran asserts that the service-connected disability affects his entire hand, yet only one finger is service-connected.  The examiner should consider the Veteran's assertions and opine as to what affects, if any, the surgery and its residuals include.  Although the examiner in November 2007 indicated that the swelling of all fingers of the right hand due to poor circulation was not due to the 30-year old ring finger injury, it is noted that the claims folder was not available to the examiner.   

The Veteran has asserted that an extraschedular evaluation is warranted.  Once the evidence has been developed, the RO should consider whether the rating criteria adequately reflect the functional impairment caused by the service-connected disability, and consider whether the issue should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension for extra-schedular consideration pursuant to 38 C.F.R. § 3.321.  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Here, the Veteran raised the issue of entitlement to a TDIU in July 2011.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to 38 U.S.C.A. § § 5103, 5103A and 38 C.F.R. § 3.159 concerning how to substantiate a TDIU claim and request that he submit a completed TDIU claim form. 

2.  With appropriate authorization from the Veteran, request all private medical records relevant to the right ring finger.  

3.  Thereafter, the Veteran should be accorded a VA examination to assess the severity of the Veteran's service-connected right ring finger and scar disability.  The reports of examination should include a detailed account of all residuals associated with the in-service tendon injury and resultant surgical procedure, including whether there exists any ankylosis, and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  The examiner should also indicate whether there is any neurological or other type of impairment related to the service-connected disability.  The examiner should opine as to what extent the entire right hand is affected by the service-connected injury and whether any loss of circulation is related as well.  

The examiner should also provide an opinion as to whether the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disability.  In rendering the opinion, the examiner should consider his work and educational history, but not his age or nonservice-connected disabilities.  A rationale for any opinion provided should be set forth in the report. 

4.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes a discussion as to whether TDIU is warranted, and whether the claim should be referred for extraschedular consideration, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


